Title: To John Adams from Robert Walsh, Jr., 27 April 1819
From: Walsh, Robert, Jr.
To: Adams, John


				
					Sir
					Philadelphia April 27th. 1819
				
				Mr. Mathew Carey of this City did me the favor, this morning, to shew me an interesting letter from you to him, in which you suggest your inclination to promote the aim of any person who might undertake a Vindicia Americana. The misrepresentations made abroad, of this Country, particularly by the writers of Great Britain, have provoked me to engage in an enterprise of that nature; & with a view to the Collection of Materials, I have distributed through the Southern & Western states the printed formule which I have the honor to enclose. The heads of enquiry are not such as I ought to propose to you for explanation, but I think it well you should see the extent of my plan. I am now employed in writing an introduction in which I treat of the general merits of the first Colonists, of the jealousy of the Mother County, her system of defamation &C.&c.I need not say that I shall prize highly any facts or views you may be pleased to Communicate.I have the honor to be, / with the utmost respect, / Sir, / Your obt. faithful servant
				
					Robert Walsh jr
				
				
			